 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                  SOUTHERN DISTRICT COURT OF CALIFORNIA
 9
10                                          Case No. 3:18-cv-01654-WQH-BLM
     BRIDGET MARTIN, an individual,
11                                          [Removed from San Diego Superior
                                            Court, Case No. 37-2018-00028058-
12                    Plaintiff,            CU-BC-CTL]
13         v.                               ORDER RE DISMISSAL WITH
                                            PREJUDICE
14

15

16   FCA US, LLC, a Delaware Limited Assigned for all purposes to Hon.
                                           William Q. Hayes
17   Liability Company; and DOES 1 through in Dept. 14B

18   20, inclusive,

19                     Defendants.
20

21

22

23

24

25

26
27

28


                                      -1-
 1                                     ORDER
 2        IT IS ORDERED that this case is dismissed.
 3

 4
     Dated: October 28, 2019
                                            ~~Q~~y(~
                                            United States District Court
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                           -2-
